COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:               01-12-00743-CV

Style:                     In re Wydell Dixon, Relator

                           Original Proceeding on Petition for Writ of Mandamus
                           from Texas City Animal Control v. Wydell Dixon, No.
                           CV-0067387 in the County Court at Law No. 3 of
                           Galveston County, Texas, the Hon. Christopher Dupuy,
                           presiding.


This Court’s August 23, 2012 stay of the proceedings below is lifted.


         It is so ORDERED.


Judge’s signature:    /s/ Sherry Radack
                     Acting individually


Date: March 11, 2013